Case: 18-50553      Document: 00515179613         Page: 1    Date Filed: 10/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 18-50553                          FILED
                                  Summary Calendar                 October 30, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS FERNANDO ESTRADA-PONCE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:17-CR-2498-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Luis Fernando Estrada-Ponce was convicted by a jury of four counts:
conspiracy to import 100 kilograms or more of marijuana, importation of 100
kilograms or more of marijuana, conspiracy to possess 100 kilograms or more
of marijuana with intent to distribute, and possession of 100 kilograms of
marijuana with intent to distribute. He was sentenced within the guidelines




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50553    Document: 00515179613     Page: 2   Date Filed: 10/30/2019


                                 No. 18-50553

range to concurrent 70-month terms of imprisonment and to concurrent four-
year periods of supervised release.
      In this appeal, Estrada-Ponce raises a single issue: whether the district
court erred in failing to explain adequately its reasons for ruling that he had a
neutral role in the offense, rather than a minimal role. Our review is for plain
error. See United States v. Fernandez, 770 F.3d 340, 345 (5th Cir. 2014).
Accordingly, Estrada-Ponce must show a forfeited error that is clear or obvious
and that affects his substantial rights. See Puckett v. United States, 556 U.S.
129, 135 (2009).     If Estrada-Ponce makes such a showing, we have the
discretion to correct the error, but only if it “seriously affects the fairness,
integrity, or public reputation of judicial proceedings.” Id. at 135 (internal
quotation marks, brackets, and citation omitted).
      Estrada-Ponce invokes United States v. Melton, 930 F.2d 1096, 1099 (5th
Cir. 1991), which has been limited to cases in which counsel asked the
sentencing court to articulate the factual basis for its finding and the reasons
for refusing a role reduction. United States v. Bello-Sanchez, 872 F.3d 260, 266
(5th Cir. 2017). Counsel did not make such a request in this case.
      After hearing argument, the district court stated expressly that it
believed that a mitigating role adjustment was unwarranted. Estrada-Ponce
has not shown that the district court committed reversible plain error in failing
to explain further the factual basis and reasons for its ruling. See Puckett, 556
U.S. at 135.
      AFFIRMED.




                                       2